Jaggard, J.
(dissenting.)
I dissent. The guilt of the defendant was clearly established. Among other things one Owen Groves testified that he had talked with defendant in regard to the trouble she had had, and she said Foster came into the house raising the devil, and she had ordered him off, and he did not go. Then she said, “I shot at him a couple of times, but I don’t know whether I hit him or not, and don’t give a damn.” The alleged errors in relation to evidence must be considered in the light of that strong proof of guilt. The evidence concerned one McCoy, whom Foster found in the house with his former wife, and whom he then proceeded to thrash. To my mind the court was justified in allowing the prosecutor to show the previous relations between the defendant and McCoy, and Foster’s connection with that intimacy. The indelicate and infelicitous questions referred to in the majority opinion did not involve substantial error.